Exhibit 10.1

 



LD-AG-001-NL

 

OFFICE OFFER

 

QEEER TO LEASE

 

Print Date: 15 Sep 2015 To:

Sino Real Estate Agency Limited

信和地產代理有限公司

12/F. Tsim Sha Tsui Centre,

Salisbury Road, Tsim Sha Tsui East,

Kowloon

(Agent for the Landlord - Ref.: N150700163)

Contact Person : Timothy Ting/Tiffany Fong

Tel No. : 2735 103.2/2735 1013

Fax No. : Nil

 

Dear Sirs,

 

I/We, the intended tenant hereby offer to rent the premises described below from
the Landlord, on the following principal terms and conditions:

 

1. (i) Name of Landlord

Wide Harvest investment Limited

廣滔投資有限公司

          (ii) Registercd office/principal place of business in Hong Kong of the
Landlord

11-12/F., Tsim Sha Tsui Centre.

Salisbury Road,

Tsim Sha Tsui,

Kowloon

        2. (i) Name of Tenant

MAN Loong BULLion COMPANY LIMITED

萬隆金銀業有限公司

          (ii) Certificate of Incorporation No.

1186382

 

          (iii) Business Registration No. of the Tenant 386991.36           (iv)
Registered office/principal place of business in Hong Kong/address of the Tenant

8/F TOWER 5

CHINA HONG KONG CITY

33 CANTON RD

TSIM SHA TSUI KLN. Hong Kong

          (v) e-Billing Email Address Nil           (vi) Contact Person Mr.
Francisco M Xavier             Tel No. 31874428             Fax No. Nil        
    Email Address franciscogmanloong.com             Correspondence Address

8/F TOWER 5

CHINA HONG KONG CITY

33 CANTON RD

TSIM SHA TSUI KLN, HONG KONG

 



  

 

 



Address : 25/F., Jardine House, 1 Connaught Place, Central, Hong Kong      
Contact Person : Ms Yan Man           Contact Tel. No. : 2847 7824          
Personal Guarantee Preparation and Administration Cost : N/A           User :
For use only by the Tenant as office premises and for no other purpose
whatsoever. The Landlord gives no warranty as to the suitability or fitness of
the Premises for thesaid user.       Handover Condition : Bare shell          
Rent Free Period(s) : Sixteen (16) days from 16 Oct 2015 To 31 Oct 2015 (both
days inclusive)           Thirty (30) days from 01 Nov 2015 to 30 Nov 2015 (both
days inclusive)       Payments upon commencement of the Tenancy Agreement or
handover (whichever is the earlier) : Period           (i) Rent : 01 Dec 2015.
To 31 Dec 2015 HK$171,000.00         (ii) Management fee and air-conditioning
charge (if any) : 16 Oct 2015 to 30 Nov 2015 HK$60,443.52         (iii) Cleaning
Service Charges :   N/A         (iv) Government Rates : 16 Oct 2015 to 31 Dec
2015 HK$18,705.98         (v) Government Rent :   N/A         (vi) Balance of
Deposit :   HK$873,268.00         (vii) Temporary electricity charge
(non-refundable) :   HK$5,402.00         (viii) Vetting Charget non-refundable)
:   HK$8,103.00         (ix) The debris removal cost (non-refundable) :   N/A  
      (x) Fitting out deposit (refundable subject to Clause 12 of Part II,
Schedule I of this offer) :   HK$5,402.00         (xi) Tenancy Preparation and
Administration Cost :   N/A         (xii) Stamp Duty :   N/A     Total:  
HK$1,142,324.50           : As set out in Schedule I hereto     : As set out in
Schedule II hereto  

  



18.Standard Terms & Conditions forming an

integral part of this offer

 

19.Special Conditions forming an integral

part of this offer, if any

 

20. Landlord’s Provision,if any

Remark :N/A

 

-------------------------------------------------------------------------------**********-----------------------------------------------------------------------------------

 



  

 

 

Together with this offer,I/we enclose my/our initial deposit and advance payment
in cheque. Subject as aforesaid,this sum shall be returned to me/us in full,but
without interest, if my/our offer is not accepted by the Landlord in the manner
hereinafter appearing within 14 days from the date hereof.

 

Yours faithfully,   Offer Accepted by :             Duty authorized person for
and on behalf of   Sino Real Estate Agency Linited MAN LOONG BULLION COMPANY
LIMITED   信和地產代理有限公司 萬隆金銀業有限公司   as agent for the Landlord



 

Name:

HKID Card No. /Passport No. and place of its issuance : 

 





 



 

LD-AG-001-NL

 

SCHEDULE I

 

PART I

 

General Terms & Conditions

  

1.         Rent

 

(i) The monthly rent shall be payable monthly in advance on the 1" day of each
calendar month without any deduction, counterclaim or set off.

 

(ii) The rent is exclusive of rates and government rent, management fee and
air-conditioning charge (if any), cleaning service charges (if any) and all
Tenant's expenses and outgoings of a non-capital or recurring nature.

 

2.         Government Rates

 

The amount of Government Rates is subject to revision from time to time as
advised by the Government and is payable by the Tenant in advance on the first
day of the months of January, April, July and October.

 

3.         Government Rent

 

The amount of Government Rent is subject to revision from time to time as
advised by the Government and is payable by the Tenant in advance on the first
day of the months of January, April, July and October. 

 

4.         Deposit

 

(i) The amount of security deposit shall be equivalent to the specified multiple
of monthly rent management fee and air-conditioning charge (if any), cleaning
service charges (if any), and rates and government Rent . From time to time, the
deposit may be adjusted by the Landlord to accord with any increase of the
monthly rent, management fee and air-conditioning charge (if any), cleaning
service charges (if any), or rates and government rent.

 

(ii) The deposit shall be retained by the Landlord throughout the Term without
payment of interest to the Tenant and the Tenant hereby specifically authorises
the Landlord (but without prejudice to any other Landlord' s right or remedy) to
deduct and apply the deposit in payment of and/or call the bank guarantee (if
any) in order to pay (i) the amount of any rent, rates, government rent,
management fee and air-conditioning charge (if any) and cleaning service charges
(if any) and other charges payable he reunder by the Tenant; and (ii) any costs,
expenses, loss or damage sustained by the Landlord as the result of any of
non-observance or non-performance by the Tenant of any of the covenants,
agreements, stipulations, obligations or conditions he rein contained.

 

(iii) Subject as aforesaid the deposit shall be refunded to the Tenant by the
Landlord without interest within forty five (45) days after (i) the expiration
or Sooner determination of this Agreement and delivery of vacant possession to
the Landlord and (ii) settlement of the last outstanding claim by the Landlord
against the Tenant for any arrears of rent and other payments or charges payable
hereunder and for breach of any terms and conditions here in contained by the
Tenant.



 



  

 



 

LD-AG-001-NL

 

5.         Stamp Duty

 

Stamp duty and registration fees (if any) shall be borne by the parties here to
in equal shares.

 

6.         User

 

The user of the Premises is restricted to the purpose as office premises only
and for no other purpose whatsoever.

 

The Landlord gives no warranty as to the suitability or fitness of the Premises
for the said user.

  

7.         Tenancy Agreement

 

(i) While the Tenancy Agreement shall contain the terms herein, it shall
otherwise be on the terms and conditions contained in the Landlord's standard
form of Office Tenancy Agreement ("Tenancy Agreement").

 

(ii) The Tenant understands that prior to the signing of the Tenancy Agreement,
the Tenant should seek independent legal advice to advise the Tenant thereon and
satisfy himself as to the terms and conditions thereof.

 

(iii) If this offer is accepted, the Tenant shall execute the Tenancy Agreement
in accordance with the terms of a notice in writing from the Landlord or the
Landlord's solicitor.

 

(iv) In the event that the Landlord has furnished us with the Tenancy Agreement,
the Tenant confirms and acknowledges that the Tenant fully and thoroughly
understands the terms and conditions of the Tenancy Agreement and confirm that
they form an integral part of this offer.

 

(v) The Tenant agrees, without prejudice to the Landlord's rights herein, that:

  



  (a) The Premises including the keys will not be handed over to the Tenant
unless and until the Tenancy Agreement has been duly signed or executed; and

 

  (b) All the payments due and payable to the Landlord have been made; and

 

  (c) The commencement date of the Term of the Tenancy Agreement shall
nonetheless remain as set out in this offer.

  

(vi) Unless the Tenant shall have engaged a separate firm of solicitors to act
on its behalf, the Tenant is required to attend either of the following offices
(as the case maybe) for signing the Tenancy Agreement:



  

  (a) office of the Landlord' s solicitors as specified herein; or

 

  (b) office of Sino Real Estate Agency Limited (信和地產代理有限公司) if the name of the
Landlord' s solicitors is not provided herein.

 



 2 

 

  

LD-AG-001 -NL

 

 

8.         Entire Offer

 

(i) This Offer together with the Guarantee (if any) supersedes any and all
previous offers between the parties hereto, and constitutes the entire offer.

 

(ii) Any representation, warranty, statement or offer, whether oral or in
writing, heretofore made relating to any of the matters referred to herein are
hereby expressly denied, negated and excluded, unless agreed or confirmed by the
parties in writing.

 

(iii) In the event of any inconsistency between the terms of this Offer and the
terms of any document referred to herein (including Appendices attached hereto),
the terms of this Offer shall prevail.

 

9.         Delivery of the Premises

 

Subject to the Tenant’ s duly signing or executing the Tenancy Agreement and the
Tenant’ s making payment of all sums required, the Landlord will deliver vacant
possession of the Premises to the Tenant in such condition as set out herein.

 

10.       Rent Free Period

 

The granting of rent free period(s) sha)] be subject to the Tenant' s due
observance and performance of all the conditions contained herein and in the
Tenancy Agreement. -

 

Notwihstanding any rent free period granted to the Tenant, the Tenant
acknowledges that the Tenant is still obliged to pay the management fee and
air-conditioning charge (if any), cleaning Service charges (if any), rates and
government rent and all other Tenant’ s outgoings payable by he Tenant he
hereunder.

 

11.       Payments

 

The Tenant agrees that before the Tenant take possession of the Premises or the
commencement date of the Tenancy Agreement (whichever is earlier), The Tenant
shall pay to the Landlord all he payments as set out herein.

 

12.       Personal Guarantee



 

Where the Tenant is required to provide personal guarantee as specified herein,
this tenancy shall be conditional upon such specified person(s) having executed
a deed of guarantee and indemnity in a form to be prescribed by the Landlord to
guarantee

 

(i) The due punctual and diligent performance of the Tenant of all its
obligations under this tenancy and to indemnify the Landlord against any claim
of any nature whatsoever arising out of the use and occupation by the Tenant of
the Premises; and

 

(ii) Tenant's prompt delivery of vacant possession of the Premises upon the
expiration or sooner determination of the tenancy in accordance with the terms
of the Tenancy Agreement and to indemnify the Landlord for all loss and damage
arising from the Tenant's breach.



 



 3 

 



 

LD-AG-001-NL

 

The Tenant shall bear all costs and expenses (including legal costs of the
Landlord’ s Solicitors and administrative costs of the Landlord) for the
preparation, approval and completion of the deed of guarantee.

 

13.       Validity of Offer

 

In consideration of the Landlord' s agreeing to consider this offer, the Tenant
hereby warrants, confirms and undertakes to the Landlord that:

 

(i) This offer is unconditional and shall remain open for acceptance by the
Landlord in its current form for a period of 14 days from the date hereof.

 

(ii) Within this period, the Tenant will neither revoke, withdraw nor amend this
offer.

 

(iii) If within this period, and for any reason whatever the Tenant purport S to
revoke Withdraw or amend this offer, then the Tenant agrees and declares that
the Landlord may retain for its own use absolutely the money the Tenant now
enclose in respect of the initial deposit, as an agreed recompense for, and
pre-estimate of, the loss or damage the Landlord would suffer as a result of the
breach of my/our warranty and undertaking,

 

(iv) Should the Landlord not accept this offer within the said period, this
offer shall be deemed to have been withdrawn and the Landlord shall return the
initial deposit to the Tenant without interest and neither party shall have any
claim against the other.

 

14.       Acceptance of Offer

 

Notwithstanding anything to the contrary contained herein or otherwise, the
Tenant acknowledges and declares that

 

(i) There shall be no binding agreement for the grant of a tenancy between the
parties unless and until, and within 14 days from the date hereof, the Landlord
has signified its acceptance of this offer in writing, whereupon there shall be
a binding agreement between the parties.

 

(ii) Such binding agreement shall continue in full force and effect until
Superseded by the formal Tenancy Agreement.

 

(iii) Until the Landlord has accepted this offer in the prescribed manner, it
shall be under no obligation whatsoever to enter into any form of agreement with
the Tenant in relation to the Premises.

 

(iv) The Landlord' s acceptance of this offer shall be evidenced by its
returning to the Tenant within 14 days from the date of its acceptance, a signed
and dated copy of this offer.

 



 4 

 



 

LD-AG-001-NL

 

15.       Failure to execute Tenancy Agreement

 

Following the Landlord's acceptance of this offer, should the Tenant fail to
execute the formal Tenancy Agreement in accordance with a notice in writing from
the Landlord or its solicitors, the Landlord may stamp this offer, thereby
deeming the Tenancy Agreement to have been signed and to be enforceable against
the parties; and/or if the Tenant still fails to execute the formal Tenancy
Agreement within one month from the Term Commencement Date as specified he rein
(whether formerly demanded by the Landlord or not), the Landlord may terminate
the agreement by giving not less than seven (7) days written notice to the
Tenant.

 

Upon the expiry of the period of notice specified in the aforementioned notice,
the agreement shall immediately cease and be determined whereupon the initial
deposit shall be forfeited to the Landlord absolutely, as and for liquidated
damages and not as a penalty, but without prejudice to any other right or
remedy, and the Landlord will be entitled to let the Premises on such terms as
it sees fit.

 

If the agreement has been registered at the Land Registry, the Landlord may
register a memorandum of termination, signed for and on its behalf alone, which
shall be conclusive evidence of the fact that the agreement has been terminated.

 





 5 

 



 

LD-AG-001-NL

 

PART II Other Terms & Conditions

 

1. The Tenant shall pay rent, management fee, air-conditioning charge (if any),
cleaning Service charges (if any) on or before the first day of each and every
calendar month.

 

2. The Tenant shall pay rates, government rent as assessed by the Government.
Rates and government rent shall be paid quarterly in advance on the first day of
the months of January, April, July and October.



 

3. Without prejudice to the right of the Landlord to exercise any other right or
remedy (including the right of re-entry) under this Offer, in the event of
default in payment of Rent and/or any charges payable hereunder or any part
thereof on its due date, the Tenant shall further pay to the Landlord on demand
interest on the amount in arrears at the rate of 1.5% per month calculated from
the date on which the same became due for payment until the date of payment as
liquidated damages and not as penalty.



 

4. (i) The Tenant shall keep the interior of the Premises and all the Landlord's
fixtures and additions in good, clean, tenantable and proper repair condition
and shall yield upthe same at the expiration or sooner determination of this
tenancy in such repair and the like condition Provided That

 



  (a) The Landlord may at its discretion require the Tenant and the Tenant
shall, upon such request and at its own cost, remove or do away with all or any
of the a} terations, fixtures or additions to the Premises or any part(s)
thereof (irrespective of whether the same was made by the Tenant or not or
whether with or without the Landlord s consent) and make good and repair in a
proper and workmanlike manner any damage to the Premises as a result thereof
before delivering up the Premises to the Landlord in accordance with the
conditions and requirements as set out in the Landlord' s Reinstatement
Guide/Guidelines (which may be amended from time to time) to the satisfaction of
the Landlord. The Landlord has the right to waive or vary any of the conditions
or requirements in the said Reinstatement Guide/Guidelines in writing.

 

  (b) Notwithstanding anything to the contrary contained in other provisions of
this offer and/or the subsequent Tenancy Agreement, the Tenant agrees and
declares that upon yielding up the Premises to the Landlord according to the
above provisions, the door at the entrance of the Premises shall be of a
fire-rated type and firerated damper(s) for air ducts connecting to common
corridor shall be installed in the Premises in compliance with the then
applicable statutory fire safety requirements irrespective of whether such fire-
rated entrance door and/or damper(s) were provided by the Landlord at the
commencement of the Term. The Tenant shall, if so requested by the Landlord,
produce to the Landlord at the time of yielding up the Premises a certificate
and test report from the contractor confirming that the quality of the
fire-rated door meets with the statutory requirements.

 

  (c) Should the Tenant fail to comply with Sub-clauses (a) or (b) above, the
Landlord shall be entitled to remove the said alterations, fixtures or additions
and reinstate the Premises (and/or to replace the entrance door by fire-rated
one and/or install the fire-rated damper(s)) at the sole expense of the Tenant
and to recover such cost from the Tenant by action or by deduction from the
deposit paid by the Tenant under this agreement.



 

 6 

 



  

LD-AG-001-NL

 

  (ii) Immediately prior to delivery or redelivery to the Landlord of the fan
coil units or similar indoor parts of the air-conditioning units within the
Premises and all airconditioning units serving the Premises exclusively (whether
they are of Split-type or window type, whether they are situated inside or
outside the Premises and whether they belong to the Tenant or the Landlord or
any other person or corporation, the Tenant shall employ at its own expenses a
cleaning contractor approved by the Landlord to carry out a final cleaning (with
the application of chemical) to such units and shall produce to the Landlord
upon its request the receipt of the contractor' s charges for such cleaning.
Should the Tenant fail to carry out the cleaning work, the Landlord shall be
entitled to carry out the same at the expense of the Tenant and to recover such
cost from the Tenant by action or by deduction from the deposit paid by the
Tenant under this Agreement.         (iii) For the avoidance of doubt, the
Tenant shall not be entitled to any delay, extension or postponement of the
delivery of possession of the Premises to the Landlord in case the day on which
the expiration or termination falls on a Sunday or public holiday.





 

5. The Tenant shall permit the Landlord and its agents with or without workmen
or others and with or without appliances at all reasonable time upon reasonable
notice to enter upon the Premises to view the condition thereof and (i) to carry
out necessary repair and maintenance work to the Landlord's fixtures and
fittings therein; or (ii) to carry out Other work for compliance with any law,
rule, regulation or any requirement or notice or order of any Government
department or competent authority; or (iii) for any reasons whatsoever for which
entry is considered necessary by the Landlord.

 

6. The Tenant shal not use the Premises for any purpose other than as specified
herein.

 

7. The Tenant shall not transfer, assign, underlet, license, share or otherwise
part with the possession of the Premises or any part thereof either by way of
sub-letting, lending sharing or any other means whereby any person not a party
to this offer and/or the subsequent Tenancy Agreement obtains the use or
possession of the Premises or any part thereof.

 



8. The Tenant shall indemnify the Landlord against all liabilities, claims,
demands, actions, proceedings, damages, losses, costs and expenses (arising
directly or indirectly) from or incidental to (i) the fitting out, use or
occupation of the Premises, (ii) the execution, existence or removal of
alterations, additions or repairs to the Premises, (iii) any noncompliance by
the Tenant with its obligations under this offer and/or the Subsequent Tenancy
Agreement, or (iv) any other act, default, neglect or omission by the Tenant,
its employees, contractors, servants, agents, licensees, visitors tors or
invitees.

 

9. (i) The Tenant shall design, fit out, lay out, decorate or furnish the
Premises in a way not to diminish the function, increase the operative costs or
in any way affect or tamper with the operation of any services, decorations or
facilities of the Building.

 

  (ii) Detailed plans for internal partitioning and/or decoration works,
including but not limited to electrical and mechanical layouts shall be
submitted to the Landlord for approval before commencement of any works. The
Landlord or his authorized agents shall have the absolute discretion in granting
or refusing such approval. The approval to be granted shall be subject to such
condition as the Landlord or his authorized agent may think fit. The Landlord
may use and provide to any subsequent user(s) or occupier(s) of the Premises or
any other person(s) for use of the plans for the purposes of reinstatement,
additions, decoration, repair or maintenance of the Premises or any parts
thereof. The Tenant shall employ at the Tenant’ s expenses only Such contractors
approved by the Landlord to examine all the electrical and mechanical Works in
the Premises at least once a year or at such intervals as directed by the
Landlord or the Building Manager and shall provide all relevant certificates and
reports rendered by the approved contractors to the Landlord or the Building
Manager as soon as the electrical and mechanical works are completed, renewed or
examined. Electrical and mechanical works includes but not confined to
electrical, plumbing, building automation, fire fighting installations, fuel gas
system, ventilation System and hazardous gas/materials detectors.

 



 7 

 





 

LD-AG-001-NL 

 

  (iii) (a) Should the Tenant require to install and/or replace any door(s),
partition wall (s) or construction element(s) ( "Fire Rated Elements” ) of the
Premises that require fire resistance rating under any applicable laws, rules
and regulations, the Fire Rated Elements must be of fire-rated type and comply
with such laws, rules and regulations and Landlord' s requirements. The Tenant
shall within 14 days after completion of the installation and/or replacement
work provide to the Landlord a certificate and test report from the contractor
confirming that quality of the Fire Rated Elements meets with the statutory
requirements at time of the installation/replacement.             (b) If the
Tenant fails to provide the certificate and test report from the contractor as
required under sub-clause (iii) (a) above, the deposit for fitting out work
shall not be returned to the Tenant until the failure has been rectified.
Without prejudice to the aforesaid and any other rights or remedies that the
Landlord may have, the Landlord, its servants, contractors or agents shall also
be entitled and/or are hereby authorized or deemed to have been authorized by
the Tenant, after the aforesaid failure of the Tenant, to demolish the Fire
Rated Elements or any of them already installed and/or replaced by the Tenant or
its contractor and to replace them or any of them by other door(s), wall (s)
and/or construction element(s) (as the case may be) chosen by any of them at
their own choice but at the costs of the Tenant and without incurring any
liability to the Tenant. The Landlord shall be entitled to deduct all costs
incurred by it for the demolishing and replacement of the Fire Rated Elements as
provided before in this clause from the deposit for fitting out work. The Tenant
shall pay to the Landlord immediately upon demand any deficiency of the costs,
if any, after deduction of the deposit.



 

  (iv) The Tenant shall take at its own expenses adequate and proper measures to
avoid or prevent or minimize the risk of any loss or damage to property or
injury or death to person in connection with operation of its business in the
Premises ( "Preventive Measures" ). The Preventive Measures shall include but
not limited to provision or installation of hazardous gas/materials detectors,
ventilation system, fire fighting system and slip proof installations and
equipments and such other measures as the Landlord or the Building Manager may
in its absolute discretion think necessary for the avoidance, prevention or
minimization as aforesaid.         (v) The Tenant shall permit and accompany the
Landlord, its agents or the Building Manager at all reasonable times to enter
the Premises and view the state and condition of the electrical and mechanical
works and the Preventive Measures. Should any defect or want of repair be found
on the electrical and mechanical works or the Preventive Measures or any part
thereof, the Tenant shall make arrangement to remedy the same forthwith upon
request by the Landlord, its agents or the Building Manager. The Landlord, its
agents or the Building Manager shall not by virtue of exercise of its right
provided under this sub-clause incur any liability whatsoever over the
electrical and mechanical works or the Preventive Measures and shall not be
liable for any defect or irregularity thereof which shall be the sole
responsibility of the Tenant.

 



 8 

 



 

LD-AG-001-NL

  

10. The Tenant shall not make any alterations or additions to any fixtures or
fittings or electrical wi ring or electrical/mechanical instal lations or fi
re-prevention system or airconditioning system or plumbing and drainage system
or building services system without the prior Written consent of the Landlord
and to use the Landlord's approved contractor for carrying out and installing
mechanical and electrical engineering work at the Tenant’ s sole costs and
expenses.

 

11. The Tenant shall be responsible for the cost of the installation of sub-main
cable to and all other alteration works at the Premises.

 

12. Prior to carrying out any fitting out or other works to the Premises, the
Tenant shall take out adequate insurance to cover all risks for the fit out work
and pay to the Building Manager a vetting charge for his checking and approving
the fit out plans and inspection of the fit out works, and a refundable deposit
as security for any damage to the Building caused as a result of the Tenant's
fit out works and the removal of any debris and for compliance of all fitting
out requirements whether under this Agreement or the Tenant’ s Fitting-Out
Guide.

 

13. The Tenant shall remove at the Tenant's own expense all debris and rubbish
resulting from such fitting out work to the location designated by the Landlord
or the Building Manager or their authorised agents in an orderly and proper
manner.

 

14. The Tenant shall pay temporary electricity charge and debris removal charges
to the Building Manager as required.

 

15. The Tenant shall keep the Premises including all windows at all times in a
clean and sanitary state and condition to the satisfaction of the Landlord. For
the avoidance of doubt, the above obligation of the Tenant shall cover any
toilet, open space, open seating area, garden, car parking space and any other
kinds of spaces or areas within or included in the Premises or designated for
the use of the Tenant and the fittings and installations the rein. If, in the
opinion of the Landlord, the Tenant fails to keep the Premises in the aforesaid
condition, the Landlord shall have the right (but not oblige) to enter the
Premises and arrange cleaning or other work to be carried out to the Premises
which the Landlord in its absolute discretion consider necessary to maintain the
Premises in such condition and the Tenant shall pay to the Landlord all costs
incurred therefor.

 

16. (i) Each party shall take every reasonable precaution to ensure that its
agents, officers or employees and in addition, in case of the Tenant, its
contractors, Solicitors and other professional advisers do not :-

 

  (a) disclose any term of this offer and/or the Subsequent Tenancy Agreement ;
or

 



 9 

 



 

LD-AG-001-NL

 



  (b) disclose or use any information acquired in connection with this offer
and/or the subsequent Tenancy Agreement or acquired in connection with the
negotiations leading up to it save when necessary for the performance of that
party' S obligations under this offer and/or the subsequent Tenancy Agreement or
as the other party may first agree in writing.         (ii) This clause shall
not operate so as to prevent a disclosure which is made: -

   

(a) to a public authority under compulsion of law;

 

(b) to a court of law in Hong Kong Special Administrative Region or elsewhere or
otherwise in any legal proceeding;

 

(c) to the auditors of , or any lawyer or professional person being under a duty
of confidentiality in acting for that party, or when advising a party as to the
performance of its obligations under or in connection with this offer and/or the
Subsequent Tenancy Agreement; -

 

(d) to banks and/or financial institutions for the purposes of the Landlord' s
raising and/or arranging finance and/or refinancing, whether in connection with
the Premises, the development in which the Premises are situated or otherwise; -

 

(e) in connection with the fulfillment of any rules, regulations or other
requirements of any stock exchange or any relevant regulatory authority for any
purpose whatsoever;

 

(f) in connection with any sale, assignment, transfer or other disposal of the
Premises, the Building and/or development in which the Premises are situated or
any part thereof or any interest the rein and/or of the shares and/or business
of the Landlord, or the discussion or negotiation thereof;

 

(g) for the purposes of rental collection and/or property management.

  

17. The Landlord reserves the right to change the user or trade-mix of any part
of the Building for any other purposes (including but not limited to restaurant
and/or retail purposes), renovate or refurbish the shopping arcade (if any) or
office area (if any) or any part or any area of the Building, to change, alter,
amend, vary, add to, re-construct, re-designate, re-partition or re-locate the
layout of the shopping arcade (if any) or office area (if any) or any part or
any area of the Building including but not limited to the external walls,
advertising space(s), entrance, lobbies, staircases, landings, passages,
corridors, toilets, lifts and escalators and/or to erect, affix, install,
remove, maintain, renew or paint on or to such parts of the exterior of the
Building and/or the Premises (including but not limited to the walls and
windows) flags, poles, banners, posters, decorations, chimneys, sunshades,
sculptures, signs, Stickers, signboards, advertisements (illuminated or
otherwise), broadcasting device or structures (with Sound system or otherwise),
marketing or promotional materials and to carry out Works and inspection in
connection therewith. The Tenant shall not be entitled to object to the change
or any works as aforesaid and shall have no right of action or claim for
compensation whatsoever in connection therewith.     18. Unless the context
otherwise requires, words herein importing a gender shall include all other
genders and words he rein in the singular shall include the plural and vice
versa.



 







 10 

 

 

LD-AG-001-NL

 

19. (i) Any notice required to be served hereunder shall be sufficiently served
on the Tenant if delivered to it by post or facsimile or email or left addressed
to it at the Premises or at its last known address in Hong Kong Special
Administrative Region and shall be sufficiently served on the Landlord if sent
to it by post or delivered to it at the address given here in or any other
address which the Landlord may notify to the Tenant from time to time. A notice
sent by post shall be deemed to have been given one (1) business day after the
date of posting.

 

  (ii) The Tenant agrees and confirms that the email address provided herein is
for the purpose of receiving notices served under this offer and/or the
Subsequent Tenancy Agreement by email.

 

The Tenant understands and acknowledges that (i) the Landlord may, but is not
obliged to and without limiting the kind of notices sent by the Landlord to the
Tenant through email,Send notices or advices for payment of any rent, other
charges and/or additional outgoings with interest thereon (if any) payable under
this agreement or for other related purposes to the Tenant through the email
address provided above or to the Landlord in writing from time to time; and (ii)
irrespective of whether any such notice or advice for payment has been sent to
the Tenant by the Landlord or not, payments shall be in arrears if not made on
the date and in manner as provided in this offer and/or the subsequent Tenancy
Agreement and the Landlord is not in any way liable to the Tenant or any other
persons for any delay or failure in giving the aforesaid notice or advice.

 

20. The Tenant shall not employ any person or firm to provide security service
to the Premises except person or firm approved by the Landlord or the Building
Manager. Such security Service shall be obtained at the sole expense of the
Tenant.

 

21. A written notice served by the Landlord on the Tenant or left at the
Premises, to the effect that the Landlord thereby exercises the power of
re-entry, shall be a full and sufficient exercise of such power without actual
entry on the part of the Landlord.

 

22. In addition to rent, any amounts falling due under this Offer may be
recovered by distress as rent in arrears. For the purposes of Part III of the
Landlord and Tenant (Consolidation) Ordinance (Cap. 7) and of this agreement,
the rent payable in respect of the Premises and other amounts recoverable by
distress as rent in arrears shall be and be deemed to be in arrears (whether
formally demand or not) if not paid in advance at the times and in the manner
hereinbefore provided for payment thereof. All costs and expenses of and
incidental to distraint shall be paid by the Tenant on a full indemnity basis
and shall be recoverable from it as a debt.

 

23. If the Tenant has failed to observe or perform any covenants, agreements,
Stipulations, terms or conditions of this Agreement, the Landlord and/or the
Building Manager has the right to withhold the service or facility provided by
the Landlord and/or the Building Manager under this Agreement without incurring
any liability to the Tenant for any loss or damage suffered by the Tenant as a
result thereof. The aforesaid right shall be exercisable by the Landlord and
Building Manager notwithstanding anything to the contrary contained in this
Agreement and without prejudice to any other rights and remedies that the
Landlord and/or the Building Manager may have. 



 



 11 

 

 

LD-AG-001-NL

 



24.

The Tenant shall not affix, erect, attach, exhibit, display or permit or suffer
so to be done upon any part within or on the exterior or at the show windows (if
any) of the Premises or to or through any windows thereof any writing, sign,
decoration, signboard or other device (whether illuminated or not) which may be
visible from outside the Premises except with prior approval of the Landlord or
the Building Manager. The Tenant shall remove any of the aforesaid displays
notwithstanding that prior approval has been obtained from the Landlord and/or
the Building Manager if, at any time during the Term, it is in the opinion of
the Landlord that the aforesaid displays or any of them does not appear in a
manner (whether of design, quality, type or otherwise) keeping with first class
commercial premises then the Tenant shall, at his sole cost, replace the same
with such appropriate displays approved by and to the satisfaction of the
Landlord and/or the Building Manager.



  

25. (i) The Tenant shall not install, affix, put up or display or permit or
suffer to be installed, affixed, put up or displayed at, on or upon the Premises
and/or any part of the Building, any artwork, exhibits, display, articles or
materials ( "the Displays" ) any content of which has not been first approved by
the Landlord or is or is considered in its absolute discretion by the Landlord
(whose decision is final and conclusive) to be:          

(a) illegal, immoral or prohibited by the Government of Hong Kong Special
Administrative Region;

 

(b) in breach of any applicable legislation or regulations from time to time in
force in Hong Kong Special Administrative Region;

 

(c) obscene, indecent, objectionable, defamatory, discriminatory or offensive to
the general public or any person(s);

 

(d) promoting or advertising the business of any direct competitors of the
Landlord or Sing Group;

 

(e) adversely affecting the image of reputation or prestige of the Landlord or
Sino Group or the Building; or

 

(f) otherwise inappropriate or considered by the Landlord to be inappropriate to
be displayed at the Premi ses and for the Building.





 

  (ii) The Tenant shall be wholly responsible for the contents of the Displays
and shall indemnify the Landiord against any claim, liability, cost, expense,
loss or damage arising from or in connection with the contents of the Displays
or any part of them or any breach of the Tenant of this clause.

 

  (iii) If the Landlord is of the opinion that the contents of the Displays or
any part thereof is of any kind referred to in clause 25(i) above, the Tenant
must remove or demolish the same immediately at its sole cost. For the avoidance
of doubt, the Landlord is entitled (but not obliged) to remove or demolish the
Displays or such part thereof at any time without incurring any liability to the
Tenant. All expenses for the removal and demolition shall be borne and paid by
the Tenant and the Landlord shall not be liable to the Tenant or any other party
whomsoever for any claim, loss or damage whatsoever caused to the Displays
arising from such removal and demolition.

 



 12 

 



 

SCHEDULE II

 

Special Conditions

 

1. Management Fee and Air-Conditioning Charge

 

(i) If the normal air-conditioning supply hours are specified hereinbefore,
air-conditioning charge shall be payable by the Tenant. The management fee and
air-conditioning charge (if any) shall be subject to revision from time to time
during the Term as determined by the Building Manager and is payable monthly in
advance on the first day of each calendar month. The normal air-conditioning
Supply hours are subject to revision from time to time by the Landlord or the
Building Manager at its sole discretion by giving to the Tenant not less than
one month's prior notice in writing in that behalf.

 

(ii) If the management fee and air-conditioning charge (if any) shall be in
arrears for more than fifteen (15) days, without prejudice to any right of
action or any remedy of the Landlord for the recovery thereof, from the Tenant,
the Landlord shall be thereafter at its discretion entitled to Suspend or
discontinue the provision of any management or air-conditioning supply services
including any cleaning service to the Premises if it is included in the
management service until such default or breach has been rectified and the
Landlord shall not incur any liability to the Tenant for any loss, or damage
suffered by the Tenant as a result thereof.



 

2. Cleaning Service Charges

 

(i) In the event that the Tes2nt is liable to pay monthly cleaning service
charges hereunder,

 

(a) the Tenant has agreed to engage Best Result Environmental Services Limited
("Best Result"), a cleaning contractor approved by the Landlord, to provide
internal cleaning services ("cleaning Services") to the Premises throughout the
Term at the Tenant's cost which is subject to adjustment to be made by Best
Result and is payable is advaňce and in the same manner as the management fee
and air-conditioning charge (if any) are payable under this agreement. The scope
of the cleaning services will be available upon request be ng made to Best
Result either directly or through the Landlord. The cleaning service charges
will be collected by the Landlord as agent for and on behalf of Best Result, in
the same way and manner as the management fee and air-conditioning charge (if
any) are collected.

 

(b) if the cleaning service charges shall be in arrears for more than fifteen
(15) days, the Landlord shall notify Best Result who may thereafter at its
discretion suspend or discontinue the provision of cleaning services to the
Premises until such default or breach has been rectified. Without prejudice to
any right to recover the outstanding sum(s) from the Tenant by the Landlord or
Best Result, the Landlord shall not incur any liability to the Tenant for any
loss or damage suffered by the Tenant as a result thereof.

 

(ii) The Tenant shall not employ any person or firm (other than its own staff)
to carry out internal cleaning of the Premises save with prior approval of the
Landlord or the Building Manager and the Tenant shall pay all charges there for.

 

3. Legal Costs

 

The Landlord's solicitors' legal costs (calculated at full scale), disbursements
and other legal expenses in connection with the preparation and signing of the
Tenancy Agreement and its counterpart shall be borne by the Landlord and the
Tenant in equal shares. Should the Tenant engage a separate firm of Solicitors
to act on its behalf then each party shall pay its own solicitors' costs.

 

4. Sales and Redevelopment

 

(i) Notwithstanding any provision to the contrary contained in this offer and/or
the subsequent Tenancy Agreement, if at any time during the term the Landlord
shall decide to redevelop, renovate, refurbish or redesign the Building or any
part thereof (which decision shall be sufficiently evidenced by a certified true
copy of the relevant Board Resolution of the Landlord) or shall sell, assign or
enter into any agreement for the sale or assignment of the whole or any part of
the Building which includes the Premises, the Landlord shall be entitled to give
not less than six (6) calendar months' notice in writing to the Tenant to
determine this offer and/or the subsequent Tenancy Agreement and at the expiry
of such notice everything herein contained shall cease and be void and the
Tenant shall immediately deliver up vacant possession of the Premises to the
Landlord.

 





 



 

(ii) The Tenant shall not be entitled to claim against the Landlord for any
compensation for the loss of goodwill or business, damages or any costs and
expenses incurred by the Tenant whatsoever but any such termination shall be
without prejudice to the rights and remedies of either party against the other
in respect of any antecedent claim or breach of any terms or stipulations
contained in this agreement.

 

(iii) The expression "Landlord" in this clause shall include the Landlord's
successors in title and this clause shall enure for the benefit of the
Landlord's successors in title.

 

(iv) It is also agreed and declared that notwithstanding any other provision(s)
in this agreement and notwithstanding any law to the contrary, the Tenant's
option right(s) (if any) shall be extinguished and determined upon the service
of the said notice of termination, irrespective of whether such rights shall
have been exercised by the Tenant or not.

 

(v) The Tenant shall not be entitled to any claim against the Landlord for any
damages of compensation or any relief against the extinguishment and
determination of its option right (S).

 

5. Vacant Possession

 

(i) The Tenant is fully aware of the fact that the Premises is at present let to
an existing tenant,

 

(ii) The Tenant agrees that if the landlord shall for whatever reason fail to
obtain vacant possession of the Premises on or before 16 October 2015, the date
of commencement of the said term and for the de very of vacant possess son of
the Premises by the Landlord to the Tenant shall be postponed.

 

(iii) In such an event, the Tenant will not be compensated in anyway by the
Landlord save that the Tenant's obligations to pay rent and to perform and
observe the other terms and conditions of this Agreement (save and except the
payment of deposit) shall not arise until vacant possession of the Premises is
delivered to the Tenant.

 





 

 

ANNEXURE

 

Landlord’s Provisions

 

Save the items enlisted here below, the premises shall be handed over to the
Tenant in a ‘bare shell’ condition.

 

1. Landlord shall install ceiling tiles and ceiling grids at Landlord’ s
standard in one-off basis after the lease commencement date.

 

2. Landlord shall supply and deliver 130 nos. recessed light fixture (material
only) at Landlord’ s standard in one-off basis for Tenant’ s own installation

 

3. Landlord shall supply and deliver 260 nos. fluorescent tube (material only)
at Landlord’ s standard in one-off basis for Tenant’ s own installation.

 

4. Landlord shall install two numbers of single leaf fire rated wooden door at
Landlord’ s standard.

 

5. Landlord shall install a double leaf fire rated glass door at Landlord’ s
standard.

 

Upon sonner determination or expiration of the Lease, Landlord reserver the
right to demand Tenant to demolish the premises to Landlord’ s bare shell
standard, repair or reinstate wholly or partially of it.

 





 

[image_001.jpg]

 

